OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for the felony offense of shoplifting. The *172punishment was assessed by the court at ten years.
The appellant, after being duly admonished, in open court with his counsel waived the right to a trial by jury and entered a plea of guilty.
He now contends that the evidence is insufficient to support the conviction because the stipulated evidence is insufficient.
A judicial confession admitting all of the elements of the offense of felony shoplifting in substantially the same form as that in Smith v. State, Tex.Cr.App., 416 S.W.2d 425, was made. We again hold that a judicial confession is sufficient to support the conviction. See Soto v. State, Tex.Cr.App., 456 S.W.2d 389; Bell v. State, Tex.Cr.App., 455 S.W.2d 230.
The judgment is affirmed.